Title: New York Assembly. Remarks on an Act to Institute an University Within This State, [24 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 24, 1787]
Col. Hamilton hoped the house would not recommit the bill. There was no doubt he said but the legislature possessed the right to give this power. There were frequent examples of the kind in Great Britain, where this power has been granted. No disadvantage he said could arise from it; on the contrary, many would be the benefits. He therefore wished the bill might be finished—as no doubt existed with him, of the power and the propriety of the legislature granting those privileges which were mentioned in the bill.
